UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-3493 American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust* (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, N.W., Suite 200 Washington, D.C. 20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Bingham McCutchen LLP 2treet, N.W., Washington, D.C. 20006 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 - June 30, 2012 *This filing relates solely to Series B—HIT Workforce Housing Fund Item 1.Proxy Voting Record. The Series B-HIT Workforce Housing Fund is not yet in operation and held no voting securities in its portfolio during the most recent twelve-month period ended June 30, 2012.Therefore no matter relating to a portfolio security was considered at any shareholder meeting held during the period covered by the report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the AFL-CIO Housing Investment Trust has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AFL-CIO HOUSING INVESTMENT TRUST /sStephen Coyle Stephen Coyle Chief Executive Officer (Principal Executive Officer) Date:August 23, 2012 /s Harpreet Peleg Harpreet Peleg Controller (Principal Financial Officer) Date:August 23, 2012
